Gould, Associate Justice.
It is believed that the questions of title and limitation on which this case turns have been passed upon by this court in former cases, and that a *435brief statement of the case and reference to these decisions will suffice to dispose of it.
The plaintiff Spring claimed as purchaser under a valid judgment and execution sale, his sheriff’s deed being promptly recorded on February 13,1868. The defendants claim under a senior judgment lien, under which the lots were levied on in October, 1868, but, in consequence of the intervening bankruptcy of the judgment debtor, there was no sale. Subsequently, in September, 1869, the lots were sold under an order of the Bankrupt Court, the judgment having been proved up as a secured claim; and on January 13, 1872, the purchaser conveyed to defendants, who, about January 20, took possession in good faith, made valuable improvements, and have since occupied the premises as a homestead. Spring brought this action of trespass to try title on January 9,1877, and the case being tried by the court without a jury, resulted in a judgment for defendants.
The recorded deed of plaintiff was notice of his claim, and the title and right of possession which he had acquired by his purchase and sheriff’s deed were not affected by the subsequent sale by order of the Bankrupt Court for the enforcement of the senior judgment lien, the plaintiff not being in any way a party to the proceedings in that court. (Lockhart v. Ward, 45 Tex., 227; Schmeltz v. Garey, 49 Tex., 49; Morrow v. Morgan, 47 Tex., 304; Jackson v. Butler, 47 Tex., 423; Elliott v. Booth, 44 Tex., 189; Boone v. Revis, 44 Tex., 384.)
After the sheriff’s sale to Spring, the title had passed out of the judgment debtor, and there being a complete hiatus in the title of defendants, it was insufficient to support the limitation of three years. (Thompson v. Cragg, 24 Tex., 597; Wright v. Daily, 26 Tex., 730; Harris v. Hardeman, 27 Tex., 248; Veramendi v. Hutchins, 48 Tex., 551.)
The plaintiff’s title was sufficient to suppoi’t his claim, and the defense of limitation was not made out. The judgment of the court on the issues presented was erroneous, and must *436be reversed and the cause remanded for further proceedings. It is so ordered.
Reversed and remanded.